IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-69,112-04


EX PARTE CHARLES CURTISS TAYLOR, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 04-368-K277A IN THE 277TH DISTRICT COURT

FROM WILLIAMSON COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of felony driving
while intoxicated and sentenced to ten years' imprisonment.   
	Applicant raises, inter alia, numerous claims of ineffective assistance of trial counsel. The
trial court states that trial counsel filed an affidavit addressing the claims, but the affidavit is not
included in the writ record provided to this Court. The trial court is ordered to have the district clerk
supplement the writ record to this court with the affidavit. This application will be held in abeyance
until the writ record is supplemented, which shall be within thirty days of the date of this order. 
Filed: October 23, 2013
Do not publish